
	
		II
		112th CONGRESS
		2d Session
		S. 3294
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2012
			Mr. Brown of
			 Massachusetts introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To dedicate funds from the Crime Victims Fund to victims
		  of elder abuse, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Stop Abuse, Violence, and
			 Exploitation of Elders Act of 2012 or the
			 SAVE Elders Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)The population of
			 individuals age 65 or older in the United States is growing and is estimated to
			 reach 1/5 of the total population of the United States by
			 the year 2030.
			(2)According to a
			 2011 report by the Government Accountability Office, during a recent year, 1
			 out of every 7 older individuals living in a home or community-based setting
			 experienced some form of elder abuse.
			(3)According to a
			 report by the Bureau of Justice Statistics, Criminal Victimization in
			 the United States, 2008, 54 percent of crimes involving victims age 65
			 or older are unreported.
			(4)The Crime Victims
			 Fund, which was established to support victims of crime—
				(A)is funded by the
			 proceeds of forfeited bonds, criminal penalty assessments, and fines collected
			 from persons convicted of offenses against the United States; and
				(B)does not receive
			 funds from taxpayers in the United States.
				(5)No amounts are
			 specifically allocated from the Crime Victims Fund to individuals age 65 or
			 older who experience victimization in the form of abuse, neglect, or
			 exploitation.
			(6)The Government
			 Accountability Office estimates that elder abuse investigations by Adult
			 Protect Services in 33 States may increase by 28 percent by the year
			 2020.
			(7)The Federal
			 Government and State governments use varying definitions of the term
			 elder abuse. The definition of elder abuse used
			 by a State government is recognized as the primary definition to ensure
			 consistent administration of existing and future elder abuse programs by the
			 State.
			3.Amendments to
			 the Victims of Crime Act of 1984
			(a)Crime Victims
			 Fund
				(1)In
			 generalSection 1402(d) of the Victims of Crime Act of 1984 (42
			 U.S.C. 10601(d)) is amended—
					(A)by redesignating
			 paragraph (2) as paragraph (1); and
					(B)by inserting
			 after paragraph (1), as so redesignated, the following:
						
							(2)(A)Subject to subparagraph
				(C), for each fiscal year in which the obligation limitation is greater than
				the obligation limitation for fiscal year 2012, the first $20,000,000 made
				available for obligation in the fiscal year after the amount equal to the
				obligation limitation for fiscal year 2012 is made available shall be available
				for grants under section 1404F.
								(B)(i)Subject to subparagraph
				(C), in any fiscal year in which an amount less than $20,000,000, or no amount,
				is made available under subparagraph (A) for grants under section 1404F, and
				the amount available in the Fund is greater than the obligation limitation for
				the fiscal year, the amount described in clause (ii) shall be deposited into an
				elder abuse reserve fund and shall be available to make grants under section
				1404F.
									(ii)The amount described in this clause
				is an amount that is the lesser of—
										(I)the difference between—
											(aa)$20,000,000; and
											(bb)the amount made available under
				subparagraph (A) for grants under section 1404F in the fiscal year; and
											(II)the limitation surplus for the
				fiscal year.
										(iii)The Director may carry over amounts
				in the elder abuse reserve fund established under clause (i) from fiscal year
				to fiscal year.
									(iv)Amounts in the elder abuse reserve
				fund established under clause (i) shall not be subject to the obligation
				limitation.
									(C)The sum of the amounts made available
				under subparagraphs (A) and (B) for grants under section 1404F in a fiscal year
				shall be not more than $20,000,000.
								(D)For purposes of this paragraph—
									(i)the term obligation
				limitation means the amount in the Fund that is made available for
				obligation in a fiscal year under the applicable appropriations act; and
									(ii)the term limitation
				surplus means, with respect to a fiscal year, the amount that is equal
				to the difference between—
										(I)the amount available in the Fund;
				and
										(II)the obligation limitation for the fiscal
				year.
										.
					(2)Technical and
			 conforming amendmentsThe Victims of Crime Act of 1984 (42 U.S.C.
			 10601 et seq.) is amended—
					(A)in section
			 1402—
						(i)in
			 subsection (d)—
							(I)in paragraph (3),
			 by striking paragraph (2) and inserting paragraphs (1)
			 and (2); and
							(II)in paragraph
			 (5)(A)—
								(aa)in
			 the first sentence, by inserting (1), before (2);
			 and
								(bb)in
			 the second sentence, by inserting (1), before
			 (2); and
								(ii)in
			 subsection (g)—
							(I)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking (d)(2) and
			 inserting (d)(1); and
							(II)in paragraph
			 (2), by striking (d)(2) and inserting
			 (d)(1);
							(B)in section
			 1404(a)(1), by striking 1402(d)(2) and inserting
			 1402(d)(4); and
					(C)in section 1404A,
			 in the first sentence, by striking 1402(d)(2) and inserting
			 1402(d)(1).
					(3)Sense of
			 CongressIt is the sense of Congress that—
					(A)in establishing
			 the maximum amount available for obligation during a fiscal year in the Fund
			 established under section 1402 of the Victims of Crime Act of 1984 (42 U.S.C.
			 10601), the maximum should be increased by the amount described in such section
			 1402(d)(2)(A), as amended by paragraph (1), as compared to the maximum amount
			 that would otherwise be established; or
					(B)the amount
			 described in paragraph (2)(B) of section 1402(d) of the Victims of Crime Act of
			 1984 (42 U.S.C. 10601(d)), as added by paragraph (1), should be made available
			 on an annual basis to be used for compensation and assistance to victims of
			 elder abuse.
					(b)Compensation
			 and assistance to victims of elder abuseThe Victims of Crime Act
			 of 1984 (42 U.S.C. 10601 et seq.) is amended by inserting after section 1404E
			 (42 U.S.C. 10603e) the following:
				
					1404F.Compensation
				and assistance to victims of elder abuse
						(a)DefinitionsIn
				this section—
							(1)the term
				elder abuse—
								(A)means the abuse,
				exploitation, or neglect, as those terms are defined in section 2011 of the
				Social Security Act (42 U.S.C. 1397j), of an individual who is—
									(i)age 65 or older;
				and
									(ii)lawfully present
				in the United States; and
									(B)with respect to a
				State that receives a grant under this section, includes any other conduct not
				described in subparagraph (A) that is defined as elder abuse under the laws of
				the State; and
								(2)the term
				State means each of the several States of the United States, the
				District of Columbia, the Commonwealth of Puerto Rico, Guam, the United States
				Virgin Islands, American Samoa, and the Northern Mariana Islands.
							(b)Grants
				authorized
							(1)In
				generalSubject to paragraph (2), the Director shall use the
				amounts made available under section 1402(d)(2) to make grants to States to
				support—
								(A)eligible crime
				victim assistance programs, as defined in section 1404(b)(1), that provide
				assistance to victims of elder abuse; and
								(B)programs that
				improve the investigation, handling (as defined under the laws of a State), and
				prosecution of cases of elder abuse.
								(2)State
				apportionments
								(A)Base
				amountsOf the amounts allocated for grants to States under
				paragraph (1), the Director shall apportion—
									(i)0.5 percent
				to—
										(I)each of the
				several States of the United States;
										(II)the District of
				Columbia; and
										(III)the
				Commonwealth of Puerto Rico;
										(ii)0.25 percent
				to—
										(I)Guam; and
										(II)the United
				States Virgin Islands; and
										(iii)0.125 percent
				to—
										(I)American Samoa;
				and
										(II)the Northern
				Mariana Islands.
										(B)Remaining
				amounts
									(i)In
				generalAmounts remaining after apportionment under subparagraph
				(A) of the amounts allocated under paragraph (1) shall be apportioned among the
				States according to a formula established by the Director.
									(ii)FormulaThe
				formula described in clause (i) shall be based on the following factors:
										(I)The population of
				individuals age 65 or older in a State in relation to the population of
				individuals age 65 or older in all States.
										(II)The population
				of individuals age 65 or older in a State in relation to the population of the
				State.
										(III)The overall
				rate of crime in a State, as determined by the Bureau of the Census.
										(3)Federal
				shareThe Federal share of the cost of a program carried out by 1
				of the several States, the District of Columbia, or the Commonwealth of Puerto
				Rico using a grant under this section may not exceed 80 percent.
							(c)Biennial
				reportThe Attorney General, acting through the Director, shall
				submit to Congress a biennial report on—
							(1)the use of funds
				made available under section 1402(d)(2) during each of the 2 preceding fiscal
				years; and
							(2)the
				administration of this section, including—
								(A)a complete and
				detailed analysis of—
									(i)the manner in
				which each State that receives amounts under this section has distributed the
				amounts; and
									(ii)significant
				problems, if any, in carrying out this section; and
									(B)recommendations
				for legislation to remedy the problems, if any, identified under subparagraph
				(A)(ii).
								.
			4.Enhanced
			 oversight of Department of Justice grants
			(a)Investigations
			 by Attorney GeneralThe Attorney General, acting through the
			 Inspector General of the Department of Justice, shall periodically conduct
			 investigations, audits, and reviews of all grants awarded by the Department of
			 Justice to ensure the purposes of the grants are achieved in the most efficient
			 manner possible.
			(b)Assessment of
			 Department of Justice grant program
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Attorney General shall submit to Congress an assessment of each grant
			 program of the Department of Justice to determine the extent of overlap and
			 duplication.
				(2)RequirementsThe
			 assessment required to be submitted under paragraph (1) shall—
					(A)include
			 recommended actions to address duplication, including recommendations for
			 consolidation of existing programs to mitigate the risk of duplication and
			 improve the efficiency of the grant programs to benefit the taxpayer;
			 and
					(B)identify any
			 amendments to statutory language needed to implement the recommendations
			 described in subparagraph (A).
					(3)Coordination of
			 grant programsThe Attorney General shall direct any office or
			 division of the Department of Justice that carries out a grant program to
			 coordinate with other offices or divisions on a consistent basis to review
			 anticipated grant awards.
				(4)Consolidation
			 authorityNotwithstanding any other provision of law, the
			 Attorney General shall have the authority to consolidate grant solicitations
			 submitted to the Department of Justice and provide flexibility to State, local,
			 and tribal grantees to meet the criminal justice needs of the State, local, or
			 tribal grantee and the intent of the grant program.
				
